The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 09:45 AM October 24, 2019




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  IN RE:                                      )   CHAPTER 13
                                              )
  AMY E. AHMAD,                               )   CASE NO. 18-61017
                                              )
          Debtor.                             )   ADV. NO. 19-6015
  _____________________________               )
  LISA M. BARBACCI, TRUSTEE,                  )   JUDGE RUSS KENDIG
                                              )
             Plaintiff,                       )
  v.                                          )
                                              )   MEMORANDUM OF OPINION
  MIRZA N. AHMAD,                             )   (NOT FOR PUBLICATION)
                                              )
             Defendant.                       )



        Defendant’s motion for leave to file an amended answer is before the court. Defendant
seeks to add two affirmative defenses, the first concerns dormant judgments and the second is a
statute of limitations defense. Plaintiff-trustee opposes the motion, primarily arguing that the
amendment is futile because Defendant cannot avail himself of either defense.

       The court has jurisdiction of this proceeding under 28 U.S.C. § 1334(b) and the general
order of reference entered by the United States District Court on April 4, 2012. This is a

                                                    1




 19-06015-rk      Doc 20      FILED 10/24/19        ENTERED 10/24/19 10:28:44             Page 1 of 4
statutorily core proceeding under 28 U.S.C. § 157(b)(2)(E) and the court has authority to issue
final entries. Pursuant to 11 U.S.C. § 1409, venue in this court is proper.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                              FACTS

       In 1991, Debtor and Defendant divorced. As part of the settlement, Debtor was

               granted a lien in the amount of Twenty-five Thousand Dollars
               ($25,000.00) against the Mirza N. Ahmad, M.D., Inc. stock
               which will be payable with interest at the rate of eight percent
               (8%) per annum, compounded annually on the earliest of one
               of the following conditions:
                   (a) The dissolution of said corporation;
                   (b) The death of the plaintiff-husband;
                   (c) The expiration of the plaintiff-husband’s obligation to
                       pay either alimony or support.

(M. Def. Leave to File Am. Ans., Exh. B, ECF No 17-2) Although the third condition triggered
Defendant’s obligation to pay in 1991, he has not paid anything to Debtor. When Debtor filed
bankruptcy, she listed her interest in the stock in her petition. Plaintiff-trustee now seeks
turnover of the value of Debtor’s interest in the stock as property of the bankruptcy estate.

                                          DISCUSSION

         Defendant moves to amend his answer under Bankruptcy Rule 7015, the bankruptcy
component of Federal Civil Rule 15. Because of the applicable time frames set forth in the rule,
Defendant either needs the written consent of Plaintiff to file the amendment, which has not been
given, or the court’s leave. The court “should freely give leave when justice so requires.”
Fed.R.Civ.Pro. 15(a)(2). Justice does not require granting leave in situations involving ‘undue
delay in filing, lack of notice to the opposing party, bad faith by the moving party, repeated
failure to cure deficiencies by previous amendment, undue prejudice to the opposing party, and
futility of amendment.’ Oldnar Corp. v. Panasonic Corp. of N. America, 766 Fed.Appx. 255,
269 (6th Cir. 2019) (quoting Brumbalough v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th
Cir. 2005) (citation omitted)).

        Plaintiff only contests Defendant’s motion on grounds of futility. Futility is defined as
the inability to survive a 12(b)(6) motion to dismiss. Thiokol Corp. v. Dep’t of Treasury, 987
F.2d 376, 383 (6th Cir. 1993). While 12(b)(6) motions typically involve review of claims, the
“same basic standard applies” to affirmative defenses. Am. Book Co. v. Consolidated Grp. of
Companies, Inc., 2011 WL 11969, *1 (E.D. Tenn. 2011) (citing Gore v. El Paso Energy Corp.
Long Term Disability Plan, 2008 WL 2611258, at *6 (M.D. Tenn. Feb. 8, 2008)). This requires
the court to accept well-pled allegations as true and construe them in the light most favorable to

                                                 2




 19-06015-rk     Doc 20     FILED 10/24/19       ENTERED 10/24/19 10:28:44            Page 2 of 4
the non-movant. Am. Book Co., 2011 WL 11969, *1 (citation omitted).

        Relying on O.R.C. § 2325.15 et seq., Defendant seeks to add dormancy and failure to
timely revive a dormant judgment as an affirmative defense. He also seeks to add a statute of
limitations defense under O.R.C. § 2305.06. The question for this court is whether the
allegations of the complaint support application of defenses of this nature. The question is not
whether the defenses are legally viable. Whether an affirmative defense is sustainable is better
resolved on a motion for summary judgment or similar. Moore v. City of Paducah, 790 F.2d
557, 559 (6th Cir. 1986) (preferring trial on the merits over technical pleading determinations)
(citation omitted).

         The complaint allegations reference a court-issued divorce decree dated January 5, 1981.
The allegations also reference October 25, 1991 as the triggering condition for Defendant’s
payment obligation and the date that interest began to accumulate on his obligation. Both dates
occurred more than twenty-five years ago. Considering the statutory provisions cited by
Defendant reference much shorter time frames for judgments and contracts, specifically eight
and ten years, the defenses are not facially implausible. Consequently, the court finds Plaintiff’s
futility argument is not well-taken.

        In spite of finding futility inapplicable, the court will also consider whether amendment
would not be unduly prejudicial to Plaintiff. Some courts find post-discovery amendments
prejudicial. Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999) (citations
omitted). On the facts of this case, the court cannot agree. The affirmative defenses Defendant
seeks to add are unlikely to require additional discovery. Defendant’s motion was made 4 days
after discovery concluded and before expiration of the dispositive motion deadline. This
proceeding is not unreasonably aged, as the complaint was filed in May 2019. Although the
court could ruminate as to why these particular defenses were not more readily apparent earlier,
there is no indication the delay is detrimental. Plaintiff has notice of the defenses and there is no
suggestion of bad faith. Amendment at this stage is not the result of Defendant’s failure to cure
previous pleading deficiencies. In total, any prejudice is minimal. Consequently, the court will
allow the amendment.

       An order will be issued with this opinion.


                               #          #           #


Service List:

Michael J. Moran
Gibson & Moran
PO Box 535
234 Portage Trail
Cuyahoga Falls, OH 44222

                                                 3




 19-06015-rk     Doc 20     FILED 10/24/19       ENTERED 10/24/19 10:28:44            Page 3 of 4
James M. McHugh
Tzangas Plakas Mannos Ltd
220 Market Avenue, South
Eighth Floor
Canton, OH 44702




                                         4




19-06015-rk    Doc 20   FILED 10/24/19   ENTERED 10/24/19 10:28:44   Page 4 of 4
